


DIAMONDBACK ENERGY, INC.
2014 EXECUTIVE ANNUAL INCENTIVE COMPENSATION PLAN
1.
Purpose.

The purpose of Diamondback Energy, Inc. 2014 Executive Annual Incentive
Compensation Plan is to provide an incentive to executive officers and other
selected employees of the Company to contribute to the growth, profitability and
increased value of the Company by providing incentive compensation that
qualifies as “performance based compensation” within the meaning of Section
162(m) of the Code. The Plan is designed to focus on achievement of annual
objectives and goals, determined at the beginning of each calendar year.
Participants may earn a pre-determined percentage of base salary for the
achievement of specified goals. The payout opportunity varies for performance
above and below the pre-established target performance levels.
2.
Definitions.

Except as otherwise expressly provided or the context otherwise requires,
financial and accounting terms are used as defined for purposes of , and will be
determined in accordance with, United States generally accepted accounting
principles, as from time to time in effect, as applied and included in the
consolidated financial statements of the Company, prepared in the ordinary
course of business. The following terms, as used herein, will have the following
meanings:
(a)    “Administrator” means the Board or a committee thereof to which the Board
has delegated authority to administer the Plan in accordance with Section 3.
(b)    “Award” means an incentive compensation award, granted pursuant to the
Plan, which is contingent upon the attainment of specific Performance Targets
during the Performance Period with respect to a preestablished Performance
Factor.
(c)    “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3
and Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular Person, such Person will be deemed to have
beneficial ownership of all securities that such Person has the right to acquire
by conversion or exercise of other securities, whether such right is currently
exercisable or is exercisable only after the passage of time, the satisfaction
of performance goals, or both. The terms “Beneficially Owns” and “Beneficially
Owned” have a corresponding meaning.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Change in Control” means:
(i)    The direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Company to any Person other than a Permitted Holder;

1

--------------------------------------------------------------------------------




(ii)    The Incumbent Directors cease for any reason to constitute a majority of
the Board;
(iii)    The adoption of a plan relating to the liquidation or dissolution of
the Company; or
(iv)    The consummation of any transaction (including, without limitation, any
merger, consolidation or exchange) that results in any Person other than a
Permitted Holder becoming the Beneficial Owner of more than 50% of the voting
power of the Company.
(v)    The foregoing notwithstanding, a transaction will not constitute a Change
in Control if (i) its sole purpose is to change the state of the Company’s
incorporation or to create a holding company that will be owned in substantially
the same proportions by the Persons who held the Company’s securities
immediately before such transaction; (ii) it constitutes an initial public
offering or a secondary public offering that results in any security of the
Company being listed (or approved for listing) on any securities exchange or
designated (or approved for designation) as a security on an interdealer
quotation system; (iii) it constitutes a change in Beneficial Ownership that
results from a change in ownership of a Permitted Holder; or (iv) solely because
50% or more of the total voting power of the Company’s then outstanding
securities is acquired by (A) a trustee or other fiduciary holding securities
under one or more employee benefit plans of the Company or any affiliate, or (B)
any company that, immediately before such acquisition, is owned directly or
indirectly by the stockholders of the Company in substantially the same
proportion as their ownership of stock in the Company immediately before such
acquisition.
(f)    “Code” means the Internal Revenue Code of 1986, as amended.
(g)    “Company” means, collectively, Diamondback Energy, Inc. and its
subsidiaries and their respective successors.
(h)    “Covered Employee” has the meaning set forth in Section 162(m)(3) of the
Code.
(i)    “Effective Date” means the date of adoption specified in Section 8.
(j)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(k)    “Executive Officer” means an officer of the Company who is an “executive
officer” within the meaning of Rule 3b‑7 promulgated under the Exchange Act.
(l)    “Incumbent Directors” means individuals who, on the Effective Date,
constitute the Board, provided that any individual becoming a Director
subsequent to the Effective Date whose election or nomination for election to
the Board was approved by a vote of at least two-thirds of the Incumbent
Directors then on the Board (either by a specific vote or by approval of the
proxy statement of the Company in which such person is named as a nominee for
Director without objection to such nomination) will be an Incumbent Director. No
individual initially elected or nominated as a Director of the Company as a
result of an actual or threatened election contest with respect to

2

--------------------------------------------------------------------------------




Directors or as a result of any other actual or threatened solicitation of
proxies by or on behalf of any person other than the Board will be an Incumbent
Director.
(m)    “Participant” means an officer or employee of the Company who is,
pursuant to Section 4 of the Plan, selected to participate herein.
(n)    “Performance Factors” means the criteria and objectives, determined by
the Administrator, used to measure the Performance Targets which must be met
during the applicable Performance Period as a condition of the Participant’s
receipt of payment with respect to an Award. Performance Factors may include any
or all of the following: revenue; net sales; operating income; earnings before
all or any of interest expense, taxes, depreciation and/or amortization (“EBIT”,
“EBITA” or “EBITDA”); growth of oil and natural gas production; growth of
estimated or proved reserves; capital efficiency based on revenue per barrel of
oil equivalent (“BOE”) produced; lease operating expenses; general and
administrative expenses; net cash provided by operating activities or other cash
flow measurements; working capital and components thereof; return on equity or
average stockholders’ equity; return on assets; market share; sales (net or
gross) measured by product line, territory, customer(s), or other category;
stock price; earnings per share; earnings from continuing operations; net worth;
credit rating; levels of expense, cost or liability by category, operating unit
or any other delineation; or any increase or decrease of one or more of the
foregoing over a specified period. Such Performance Factors may relate to the
performance of the Company, a business unit, product line, territory, or any
combination thereof. With respect to Participants who are not Executive
Officers, Performance Factors may also include such objective or subjective
performance goals as the Administrator may, from time to time, establish.
Subject to Section 5(b) and Section 6(b) hereof, the Administrator will have the
sole discretion to determine whether, or to what extent, Performance Factors are
achieved.
(o)    “Performance Period” means the Company’s fiscal year or such other period
as may be specified by the Administrator.
(p)    “Performance Target” means the specific performance goals applicable to
any Performance Factor specified by the Administrator that are established to
determine the amount payable to a Participant as a condition of the
Participant’s receipt of payment with respect to an Award. Such performance
goals may be established in absolute terms, as objectives relative to
performance in prior periods, as an objective compared to the performance of one
or more comparable company or an index covering multiple companies, or otherwise
as the Administrator may determine.
(q)    “Permitted Holder” means Wexford Capital LLC, a Delaware limited
liability company, and any individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture or
unincorporated organization that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with
Wexford Capital LLC. For this purpose “control” means the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of another, whether through ownership of voting securities, by
contract or otherwise.

3

--------------------------------------------------------------------------------




(r)    “Person” means an individual, partnership, limited liability company,
corporation, association, joint stock company, trust, joint venture, labor
organization, unincorporated organization, governmental entity or political
subdivision thereof, or any other entity, and includes a syndicate or group as
such terms are used in Section 13(d)(3) or 14(d)(2) of the Exchange Act.
(s)    “Plan” means Diamondback Energy, Inc. 2014 Executive Annual Incentive
Compensation Plan.
(t)    “Publicly Held Corporation” means a corporation issuing any class of
equity securities required to be registered under Section 12 of the Exchange Act
and will have the meaning set forth in Section 162(m)(2) of the Code.
3.
Administration.

The Plan will be administered by the Administrator. The Administrator will have
the authority in its sole discretion, subject to and not inconsistent with the
express provisions of the Plan, to administer the Plan and to exercise all the
powers and authorities either specifically granted to it under the Plan or
necessary or advisable in the administration of the Plan, including, without
limitation, the authority to grant Awards; to determine the persons to whom and
the time or times at which Awards will be granted; to determine the terms,
conditions, restrictions and performance criteria, including Performance Factors
and Performance Targets, relating to any Award; to determine whether, to what
extent, and under what circumstances an Award may be settled, canceled,
forfeited, or surrendered; to specify and make adjustments in the Performance
Targets in recognition of unusual or non‑recurring events affecting the Company
or the financial statements of the Company, or in response to changes in
applicable laws, regulations, or accounting principles; to construe and
interpret the Plan and any Award; to prescribe, amend and rescind rules and
regulations relating to the Plan; to determine the terms and provisions of
Awards; and to make all other determinations deemed necessary or advisable for
the administration of the Plan.
During any period that the Company is a Publicly Held Corporation, the Board
will delegate its authority to administer the Plan to a compensation committee.
If the Board delegates its responsibility with respect to the administration of
the Plan to a compensation committee thereof, the Administrator will consist of
two or more persons each of whom will be an “outside director” within the
meaning of Section 162(m) of the Code. All decisions, determinations and
interpretations of the Administrator will be final and binding on all persons,
including the Company and the Participant (or any person claiming any rights
under the Plan from or through any Participant).
The Administrator and any members thereof will be entitled to, in good faith,
rely or act upon any report or other information furnished to him or her by any
officer or employee of the Company, the Company’s independent certified public
accountants, consultants or any other agent assisting in the administration of
the Plan. The Administrator, any members of the compensation committee and any
officer or employee of the Company acting at the direction or on behalf of the
Administrator will not be personally liable for any action or determination
taken or made in good faith with respect to the Plan, and will, to the extent
permitted by law, be fully indemnified and protected by the Company with respect
to any such action or determination.

4

--------------------------------------------------------------------------------




4.
Eligibility.

Awards may be granted to Participants in the sole discretion of the
Administrator. In determining the persons to whom Awards may be granted, the
Performance Factors and Performance Targets relating to each Award, the
Administrator will take into account such factors as the Administrator deems
relevant in connection with accomplishing the purposes of the Plan.
5.
Terms of Awards.

Awards granted pursuant to the Plan may be communicated to Participants in such
form as the Administrator from time to time approves and the terms and
conditions of such Awards will be set forth therein.
(a)    In General. The Administrator will specify with respect to a Performance
Period the Performance Factors and the Performance Targets applicable to each
Award. Performance Targets may include a level of performance below which no
payment will be made and levels of performance at which specified percentages of
the Award will be paid as well as a maximum level of performance above which no
additional Award will be paid.
(b)    Time and Form of Payment. Unless otherwise determined by the
Administrator, all payments in respect of Awards granted under this Plan will be
made, in cash, within a reasonable period after the end of the Performance
Period, but in the case of Awards designed not to be deferred compensation
within the meaning of Section 409A of the Code, not later than the latest date
at which such Awards will still qualify for the exemption from Section 409A
applicable to short-term deferrals. In the case of Participants who are Covered
Employees, unless otherwise determined by the Administrator, such payments will
be made only in accordance with the requirements of Section 6 after achievement
of the Performance Targets has been certified by the Administrator.
6.
Awards to Covered Employees.

(a)    Additional Conditions. If the Administrator determines at the time an
Award is established for a Participant that the Company is a Publicly Held
Corporation and such Participant is, or may be as of the end of the tax year for
which the Company would claim a tax deduction in connection with such Award, a
Covered Employee, then the Administrator will provide that this Section 6 is
applicable to such Award under such terms as the Administrator may determine.
(b)    Establishment of Performance Criteria and Performance Targets. If an
Award is subject to this Section 6, then the payment of cash pursuant thereto
will be subject to the Company achieving the applicable Performance Target for
the applicable Performance Year set by the Administrator within the time
prescribed by Section 162(m) of the Code or the regulations thereunder in order
for the level to be considered “pre‑established.” Performance Factors and
Performance Targets will be considered pre-established if they are adopted by
the Administrator not later than the earlier of (i) 90 days after the
commencement of the Performance Period and (ii) the time when 25 percent of the
Performance Period has elapsed.

5

--------------------------------------------------------------------------------




(c)    Required Adjustments. To preserve the intended incentives and benefits of
an Award based on revenue, net sales, operating income, EBIT, EBITA, or EBITDA,
growth of oil and natural gas production, growth of estimated or proved
reserves, capital efficiency based on revenue per barrel of oil equivalent
(“BOE”) produced, lease operating expenses, general and administrative expenses,
cash flow, return on equity or average stockholders’ equity, return on assets,
sales (net or gross), earnings per share, earnings from continuing operations,
levels of expense, cost or liability, the Administrator will apply the objective
formula or standard with respect to the applicable Performance Target in a
manner that will eliminate the effects of the following:
(i)    the gain, loss, income or expense resulting from changes in accounting
principles that become effective during the Performance Period;
(ii)    the gain, loss, income or expense reported by the Company in its public
filings with respect to the performance period that are extraordinary or unusual
in nature or infrequent in occurrence,
(iii)    the gains or losses resulting from, and the direct expenses incurred in
connection with, any business, leasehold or well disposed of by the Company or
any of its subsidiaries during the Performance Period to the extent that such
dispositions were not included in the operating budget for the Performance
Period for which the Performance Target was established;
(iv)    the Performance Target and the actual results will be reduced by the pro
forma gain, loss, income or expense of any business, leasehold or well disposed
of by the Company or any of its subsidiaries during the Performance Period to
the extent that such dispositions were not included in the operating budget for
the Performance Period for which the Performance Target was established; and
(v)    the Performance Target will be reduced in the event of a the cessation of
operations of any business, leasehold or well as a result of natural disaster by
an amount equal to the lost pro forma gain, loss, income or expense attributable
to such business, leasehold or well during such period of ceased operations
based upon the operating budget for the Performance Period for which the
Performance Target was established.
The Administrator may, however, provide at the time the Performance Targets are
established that one or more of the foregoing adjustments will not be made as to
a specific Award. In addition, the Administrator may determine at the time the
Performance Targets are established that other adjustments will apply to the
objective formula or standard with respect to the applicable Performance Target
to take into account, in whole or in part, in any manner specified by the
Administrator, any one or more of the following with respect to the Performance
Period: (1) gain or loss from all or certain claims and/or litigation and all or
certain insurance recoveries relating to claims or litigation, (2) the impact of
impairment of tangible or intangible assets, (3) the impact of restructuring
activities, including but not limited to reductions in force, that are reported
in the Company’s public filings covering the Performance Period and (4) the
impact of investments or acquisitions made during the year or, to the extent
provided by the Administrator, any prior year. Each of the adjustments described
in this Section 6(c) may relate to the Company as a whole or any

6

--------------------------------------------------------------------------------




part of the Company’s business or operations, as determined by the Administrator
at the time the Performance Targets are established. The adjustments are to be
determined in accordance with generally accepted accounting principles and
standards, unless another objective method of measurement is designated by the
Administrator. In addition to the foregoing, the Administrator will adjust any
Performance Factors, Performance Targets or other features of an Award that
relate to or are wholly or partially based on the number of, or the value of,
any shares, to reflect a change in the Company’s capitalization, such as a stock
split or dividend, or a corporate transaction, such as a merger, consolidation,
separation (including a spin-off or other distribution of stock or property), or
a reorganization of the Company.
(d)    Discretionary Adjustments. The Administrator may, in its discretion, at
any time establish (and, once established, rescind, waive or amend) additional
conditions and terms of payment of Awards (including but not limited to the
achievement of other financial, strategic or individual goals, which may be
objective or subjective) as it may deem desirable in carrying out the purposes
of the Plan and may take into account such other factors as it deems appropriate
in administering any aspect of the Plan, including to reduce the amount of such
an Award at any time prior to payment based on such criteria as it may
determine, including but not limited to individual merit and the attainment of
specified levels of one or any combination of the Performance Factors.
Notwithstanding any contrary provision of this Plan, the Administrator may not
adjust upwards the amount payable pursuant to any Award subject to this Section
6, nor may it waive the achievement of the Performance Target requirement
contained in Section 6(b), except in the case of the death or disability of the
Participant or a change in control of the Company.
(e)    Certification. Prior to the payment of any Award subject to this Section
6, the Administrator must certify in writing that the Performance Target
requirement applicable to such Award was met.
(f)    Additional Restrictions. The Administrator will have the power to impose
such other restrictions on Awards subject to this Section 6 as it may deem
necessary or appropriate to ensure that such Awards satisfy all requirements for
“performance‑based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, the regulations promulgated thereunder, and any successors thereto.
(g)    Maximum Individual Bonus. Notwithstanding any other provision hereof, no
Covered Employee may receive a payment attributable to an Award under the Plan
for any one year in excess of the lesser of: (i) 300% of base salary at the time
the Award is established, or (ii) $6 million dollars. The foregoing limit will
be subject to adjustments consistent with Section 6(h) in the event of
acceleration or deferral.
(h)    Express Authority (and Limitations on Authority) to Change Terms and
Conditions of Awards; Acceleration or Deferral of Payment. Without limiting the
Administrator’s authority under other provisions of the Plan, but subject to any
express limitations of the Plan and compliance with Section 162(m), the
Administrator will have the authority to accelerate an Award that is designed
not to be deferred compensation within the meaning of Section 409A of the Code
(after the attainment of the applicable Performance Target(s)) and to waive
restrictive conditions for an Award (including any forfeiture conditions, but
not Performance Target

7

--------------------------------------------------------------------------------




(s)), in such circumstances as the Administrator deems appropriate. In the case
of any acceleration of an Award after the attainment of the applicable
Performance Target(s), the amount payable will be discounted to its present
value using an interest rate equal to Moody’s Average Corporate Bond Yield for
the month preceding the month in which such acceleration occurs (or such other
rate of interest that is deemed to constitute a “reasonable rate of interest”
for purposes of Section 162(m)). In addition, and notwithstanding anything
elsewhere in the Plan to the contrary, the Administrator will have the authority
to provide under the terms of an Award that payment or vesting will be
accelerated upon the death or disability of a Participant, a change in control
of the Company, or, after the attainment of the applicable Performance Target(s)
upon termination of the Participant’s employment without cause or as a
constructive termination, as and in the manner provided by the Administrator,
and subject to such provision not causing the Award or the Plan to fail to
satisfy the requirements for performance-based compensation under Section 162(m)
generally.
7.
General Provisions.

(a)    Compliance with Legal Requirements. The Plan and the granting and payment
of Awards, and the other obligations of the Company under the Plan, will be
subject to all applicable federal and state laws, rules and regulations, and to
such approvals by any regulatory or governmental agency as may be required.
(b)    Stockholder Approval. No Award may be paid under this Plan prior to the
date that stockholders of the Company receive disclosure of and approve the
material terms of the Performance Factors under the Plan. As and to the extent
provided under Section 162(m) of the Code, the material terms of the Performance
Factors under the Plan must be disclosed to and reapproved by the Company’s
stockholders no later than the first stockholder meeting that occurs in the
fifth year following the year in which the stockholders previously approved the
Performance Factors under the Plan.
(c)    Nontransferability. Awards will not be transferable by a Participant
except upon the Participant’s death following the end of the Performance Period
but prior to the date payment is made, in which case the Award will be payable
to the Participant’s designated beneficiary or, if no beneficiary has been
designated, transferable by will or the laws of descent and distribution.
(d)    No Right to Continued Employment. Nothing in the Plan or in any Award
granted pursuant hereto will confer upon any Participant the right to continue
in the employ of the Company or to be entitled to any remuneration or benefits
not set forth in the Plan or to interfere with or limit in any way the right of
the Company to terminate such Participant’s employment.
(e)    Withholding Taxes. Where a Participant or other person is entitled to
receive a payment pursuant to an Award hereunder, the Company will have the
right to withhold or otherwise require the Participant or such other person to
pay to the Company the amount of any taxes that the Company may be required to
withhold before delivery to such Participant or other person of such payment.
(f)    Amendment, Termination and Duration of the Plan. The Administrator may at
any time and from time to time alter, amend, suspend, or terminate the Plan in
whole or in part;

8

--------------------------------------------------------------------------------




provided that, no amendment that requires stockholder approval in order for the
Plan to continue to comply with Code Section 162(m) will be effective unless the
same is approved by the requisite vote of the stockholders of the Company.
(g)    Participant Rights. No Participant will have any claim to be granted any
Award under the Plan, and there is no obligation for uniformity of treatment for
Participants.
(h)    Termination of Employment. The amount of any Award to a Covered Employee
or an Executive Officer will be forfeited if the Participant’s employment
terminates for any reason prior to the date the Administrator certifies in
writing that the Performance Target requirement applicable to such Award was
met. Unless otherwise provided by the Administrator in connection with specified
terminations of employment, if the employment of a Participant who is not a
Covered Employee or an Executive Officer terminates for any reason prior to the
end of a Performance Period prior to the payment of any Award for any reason
other than death or disability, no Award will be payable to such Participant for
that Performance Period. A Participant whose termination is due to his or her
death or disability will be entitled to receive a prorated Award based on the
number of days he or she was employed by the Company during the applicable
Performance Period, such Award to be paid to such Participant (or such
Participant’s beneficiary, in the case of such Participant’s death) at the same
time such Award would have been paid if such Participant remained employed.
(i)    Change in Control. In the event of a Change in Control, each Participant
will be paid the target Award amount based on the assumption that the
Performance Target was attained at the target level for the entire Performance
Period. The target Award amount will be paid within ten (10) days following the
consummation (closing date) of the Change in Control transaction. For purposes
of clarity, references to “target Award” and “target level” mean the mid-point
of any specified range of potential Award payment amounts or Performance
Targets.
(j)    Unfunded Status of Awards. The Plan is intended to constitute an
“unfunded” plan for incentive and deferred compensation. With respect to any
payments not yet made to a Participant pursuant to an Award, nothing contained
in the Plan or any Award will give any such Participant any rights that are
greater than those of a general creditor of the Company.
(k)    Governing Law. The Plan and all determinations made and actions taken
pursuant hereto will be governed by the laws of the State of Delaware without
giving effect to the conflict of laws principles thereof.
(l)    Effective Date. The Plan will take effect upon its adoption by the Board
for the fiscal year performance period beginning January 1, 2014; provided,
however, that prior to the payment of any amount pursuant to any Award, the Plan
will be subject to the requisite approval of the stockholders of the Company in
order to comply with Section 162(m) of the Code. In the absence of such
approval, the Plan (and any Awards made pursuant to the Plan prior to the date
of such approval) will be null and void.
(m)    Beneficiary. A Participant may file with the Administrator a written
designation of a beneficiary on such form as may be prescribed by the
Administrator and may, from time to time,

9

--------------------------------------------------------------------------------




amend or revoke such designation. If no designated beneficiary survives the
Participant and an Award is payable to the Participant’s beneficiary pursuant to
Section 7(b), the executor or administrator of the Participant’s estate will be
deemed to be the grantee’s beneficiary.
(n)    Interpretation. The Plan is designed and intended to comply, to the
extent applicable, with Section 162(m) of the Code, and all provisions hereof
will be construed in a manner to so comply. Notwithstanding anything to the
contrary in the Plan, the provisions of the plan may at any time be bifurcated
by the Administrator in any manner so that certain provisions of the Plan or any
Award intended (or required in order) to satisfy the applicable requirements of
Section 162(m) are only applicable to Covered Employees whose compensation is
subject to Section 162(m).
(o)    No Impairment of Rights. The adoption or administration of the Plan is
not intended, nor will it be interpreted, as having the effect of modifying,
altering, adding or impairing any right that a Participant may have under a
separate agreement entered into between the Company or any of its subsidiaries
and such Participant.
(p)    Section 409A. It is intended that any amounts payable with respect to any
Award under this Plan will to the maximum extent possible be treated as
short-term deferrals within the meaning of Treas. Regs. §1.409A-1(b)(4) or other
payments that are not treated as nonqualified deferred compensation and will not
be aggregated with other nonqualified deferred compensation plans or payments.
To the extent that any amounts payable under this Plan constitute nonqualified
deferred compensation it is intended that such payments will comply with and
avoid the imputation of any tax, penalty or interest under Section 409A. This
Plan and any Award under the Plan will be construed and interpreted consistent
with that intent. Any amount that is paid will be treated as a separate payment.
Participants will not, directly or indirectly designate the taxable year of any
payment made under this Plan. Neither Company nor any of its subsidiaries
guaranty or warrant the tax consequences of any Award under this Plan and,
except as specifically provided to the contrary in this Plan, each Participant
will in all cases, be liable for any taxes due as a result of an Award under
this Plan. Neither Company nor any of its subsidiaries will have any obligation
to indemnify or otherwise hold any Participant harmless from any or all taxes,
interest or penalties, or liability for any damages related thereto.
8.
Execution.

To record the adoption of the Plan by the Compensation Committee of the Board on
April 2, 2014, effective on such date, the Company has caused its authorized
officer to execute the Plan as evidence of its adoption.
 
 
 
Diamondback Energy, Inc.
 
 
 
 
 
 
 
By:
/s/ Travis Stice
 
 
 
 
Travis Stice, Chief Executive Officer
 
 
 
 
 






10